Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
Waiving serious objections to the remedy selected by the complainants in this case, we think that the whole case shows no legal or equitable ground for the interposition of the Court as prayed for.
The first order for laying out the road was unexecuted; no rights *704of the complainants had vested, and full power remained in the Board to lay out the road differently from the mode first proposed. The, first order is not in the nature of a power exercised and exhausted, but at the most merely a mode proposed of executing the.power, which could be changed at any time before rights had vested under it.
Other points need not he noticed.
Judgment affirmed.